Case 0:20-mj-06318-PMH Document 1 Entered on FLSD Docket 08/04/2020 Page 1 of 15


 A()9l(Res ()8z
              /
              f'
               )9) trnmlnalConlplalnt

                                   UNITED STATES D ISTRIC'I'COURT
                                                             forthe
                                                  Southern Districtot-Florida
                  United StatesofAmerica
                              V.

                        AndreClark,                                   c-ex-w
                                                                           . p -sszs-                                      -----

                                                  CRIM INAL COM PLAINT
         1,thecomplainantin thiscase,statethatthefbllowing istrueto thebestofmy knowledgeand helief.
 ()n oraboutthedatelslot-         M4y 1.
                                       9-J!?p.:-;4.,2720
                                         -.            ,                 inthtcounly of    BlvF #.
                                                                                                 rj .-.-. inthe   .

     SpM.
     ....4q*rq.
              ......-. Dislrictof    Floridp.... . -- ..-.,.... - thedelkndantls)violated:
              C-
               ode&dt'
                     ,
                     -//f#?                                             (?#i??z$
                                                                               't!Descri
                                                                                       ption
            18U.S.C.âj 1343and2                                     Wire Fraud
            18U.S.C.âj 1344and2                                     BankFraud
            18U.S.C.â1349                                           Conspiracy/Attempttn CommitW ire and BankFraud




            Thiscriminalcomplaintisbasedonthesefacts:
SEE ATTACHED AFFIDAVIT.




            V Contintlcdontheattachedsheet    .




                                                                                        fklvl
                                                                                            lL
                                                                                             '
                                                                                             nitl
                                                                                                .inullts
                                                                                                       ':
                                                                                                        ./k?.
                                                                                                            ?
                                                                                                            t.
                                                                                                             l/t?rt'

                                                                              , @vlBvç
                                                                           Miçh      3i
                                                                                      yvgpy,Specipl,A
                                                                                                    , gent
                                                                                                         ,IRS-CI
                                                                                        llt*ilntkt
                                                                                                 6lz?tz??lt>zê'tçltit/K,
Attested tob/ theapplicantinaccordancewiththerequirementsofFed. R.Crim.P.4.Iby telephlme.

Ilate: *               o
                                                                                           lutlpe'
                                                                                           .     xsig'î
                                                                                                      ature
City and statc:                 n . kypdyrdal
                                            e,Fl
                                               orid.       ,              Hpn,p4t(i
                                                                                  çk
                                                                                   .h
                                                                                . ...MzHppt,M.
                                                                                             :.
                                                                                              s,t
                                                                                                .yygi>tr4t,kpdg.
                                                                                                              .
                                                                                          ritued'?
                                                                                                 tazaeancipk/e
Case 0:20-mj-06318-PMH Document 1 Entered on FLSD Docket 08/04/2020 Page 2 of 15




                                           AFFIDAW T

          1,M ichaelBenivegna,being firstduly sworn,hereby depose and state asfollow s:

                       INTR O DU CH O N AND A G ENT B ACK G R OU ND

                 Imake thisA ffidavitin supportofa crim inalcom plaintcharging AN D RE CLA RK

   ('iCLARK''ordûDefendant''),withwirefraud,bankfraud,attemptandconspiracytocolnmitwire
   fraudandbankfraud,inviolationof18U.S.C.jj1343,1344,1349,and2,from onoraboutMay
   l9,2020,to atleaston oraboutJune 24 2020,in the Southern D istrictofFlorida,and elsewhere

   (thettTargetOffenses'').
                 Defendant has participated in a schem e to obtain by fraud m illions of dollars in

   forgivable loans through the Paycheck Protection Program (:tPPP'') and other government
   programs,conspiringwithapersonnow cooperatingwiththeinvestigationCSCHS2'')andothers.
   DefendantobtainedafraudulentPPP loan forhisowncompany,TopChoiceLLC (it-fbpChoice''),
   w ith CHS 2 providing falsified docum ents and subm itting the application on Defendant'sbehalf.

   Defendantalso conspired to subm ita ntlm berofadditionalfraudtllentPPP loan applicationsfor

   othercom paniesby recruitingotherconfederate loan applicants,in orderto receive kickbacksfrom

   those confederates. To intlate the size ofthese PPP loans,and the corresponding kickbacks,the

   conspirators relied on a variety of false statements, including by subm itting falsified bank

   statementsand payrolltax form s. Forexample,the conspiratorsused nearly identicalversionsof

   the sam e fabricated bank statem ents,recycled in the PPP applicationsform ultiplecompanieswith

   m inorchanges.

                 The conspirators in the scheme planned or prepared at least 90 fraudulent

   applications,mostofwhich w ere subm itted. Based on the evidence investigatorshave review ed

   to date,CHS 2,Defendant,and theirco-conspiratorsapplied forPPP loansthataretogetherworth
Case 0:20-mj-06318-PMH Document 1 Entered on FLSD Docket 08/04/2020 Page 3 of 15




   morethan$24 million dollars,with atleastapproximately 42ofthoseloansapprovedand funded

   foratotalofapproximately $17.4 million. Certain ofthoseloanrecipientsthenwired akickback
   of varying amounts,often approximately 25% of the f'
                                                      raudulent Ioan proceeds,to an account

   controlled by CH S 2.

                 Iam a SpecialAgentwith the United StatesDepartmentOfTheTreasury,Internal

   RevenueService,CriminallnvestigationC(1RVCl'')andhavebeenemployedinthiscapacitysince
   October2016. lam presently assigw d to the M iam iField Oftk e. M y duties as a SpecialA gent

   include theinvestigation ofpossiblecrim inalviolationsofthelnternalRevenue Code (Title26 of
   theUnitedStatesCode),theBankSecrecyAct(Title31oftheUnitedStatesCode),andtheMoney
   Laundering Statutes (Title l8 of the United States Code).I graduated from the Criminal
   InvestigatorTraining Program atthe FederalLaw EnforcementTraining Centerin April20l7 and

   the Special A gent lnvestigative Techniques program at the National Crim inal Investigation

   Training A cadem y in July 20l7. ln these two program s,Istudied a variety of 1aw enforcem ent

   tacticsand crim inalinvestigator techniques relating to tax and financialcrimes.Since becom ing

   an IRS-CI SpecialA gent,1have personally investigated and assisted in investigations relating to

   the lntenmlRevenue Law sand Gnancialcrim es. Recently,Ihave been assigned to work with the

   U.S.DepartmentofJustice and otherlaw enforcementpartners,including the FederalBureau of

   lnvestigation and the Sm allBusiness Adm inistration Office of lnspectorGenel-
                                                                                al,to investigate

   possible fraud associated with the stimultls and economic assistance programs created by the

   federalgovernmentin responsetothe COVlD-19 program.
          5.     The facts in thisA ftsdavitcom e from my personalobservations,my training and

   experience,and information obtained from otherm em bersoflaw enforcem entand from witnesses.




                                            Page 2 of14
Case 0:20-mj-06318-PMH Document 1 Entered on FLSD Docket 08/04/2020 Page 4 of 15




   ThisA ffidavitis intended to show m erely thatthere issufficientprobable cause and doesnotset

   forth a11ofmy know ledge aboutthismatter.l

                                       PRO BABLE CAU SE

   The Pqvcheck Protection Proqram

                 TheCoronavirusAid,Relief,andEconomic Security ('SCARES'')Actisafedeml
   law enacted in oraround M arch 2020 and designed to provide emergency fmancialassistance to

   the m illions of A mericans who are suffering the econom ic effects caused by the COVlD-19

   pandemic. One sourceofreliefprovided bythe CARES Actwastheauthorizmtion Ofup to$349

   billion inforgivableloanstosmallbusinessesforjobretentionandcertainotherexpenses,through
   aprovam referredtoasthePPP.In oraround April2020,Congressauthorized over$300billion
   in additionalPPP funding.

                 ln order to obtain a PPP loan, a qualifying business m ust subm it a PPP loan

   application, which is signed by an authorized representative of the btlsiness. The PPP loan

   application requires the business (through itsauthorized representative) to acknowledge the
   prop am rulesand make certain afflrm ative certitk ationsin orderto be eligible to obtain the PPP

   loan. In thePPP loan application,thesmallbusiness(through itsauthorized representative)must
   state,amongotherthings,its:(a)averagemonthlypayrollexpenses;and(b)numberofemployees.
   These figtlres are used to calculate the am ountofmoney the sm allbusiness is eligible to receive

   under the PPP. ln addition,businesses applying for a PPP loan must provide docum entation

   show ingtheirpayrollexpenses.


   1      The conductand chargesdescribed in thisA ffidavitare pal4 ofa largerinvestigation that
   is being conducted in this D istrict and elsew here. A s a result, not a11 num bered sources and
   anonym ous individualsand entitiesare described in every filing. Ihave included in thisA ftldavit
   only those individualsand entitiesIhave deemed necessary to explain the particularfactssetforth
   here.


                                             Page 3 of14
Case 0:20-mj-06318-PMH Document 1 Entered on FLSD Docket 08/04/2020 Page 5 of 15




                 A PPP loan application m ustbe processed by a participating lender. lfa PPP loan

   application isapproved,the participating lenderfunds the PPP loan using its own monies,which

   are 100% guaranteedbytheSmallBusinessAdministration(:kSBA'').Datafrom theapplication,
   including inform ation aboutthe borrower,the totalam ountofthe loan,and the listed num berof

   employees,istransm itted by the lenderto the SBA in the course ofprocessing the loan.

                 PPP loan proceedsm ustbe used by the businesson certain perm issible expenses

   payrollcosts,intereston m ortgages,rent,and tltilities. The PPP allowsthe interestand principal

   on the PPP loan to be entirely forgiven ifthe business spendsthe Ioan proceedson these expense

   item sw ithin a designated period oftim e afterreceiving the proceedsand usesa certain amountof

   the PPP loan proceedson payrollexpenses.

   The Scheme to Obtain FraudulentPPP Loans

          10.    OnoraboutMay 13,2020,Phillip J.Augtlstin (dçAtlgustin'')and CHS2 worked
   togetherto submita fraudulentPPP loan application on behalfofa company ow ned by Augustin.

   Augustin submitted a PPP loan of$84,515 to a federally insured bank (hereinafterttBank 3,5),
   through a third-party company processor(hereinafteriiBank Processor 15').2 The application
   included bank statementsthatareclearforgeries,and CHS 2 hasadm itted thatthe application w as

   based on docum entsthathe falsified forA ugustin.3



   2     All banks referenced in this A ffidavit are insured by the Federal Deposit lnsurance
   Corporation.
   3      On June 25,2020,investigatorsarrested CH S 2 and anotherperson now cooperating with
   theinvestigation(EiCHS39')andexecutedsearchwarrantsattheirresidences.Followinghisarrest,
   CH S 2 chose to cooperate with the investigation in the hope ofobtaining favorable consideration
   in connection w ith hispending charges. CH S 2 wasinterviewed on thatday,and hascontinued to
   cooperate w ith the investigation afterobtaining counsel. M ost of his statem ents related herein
   have been corrobom ted by records obtained from third parties orrecovered from his electronic
   devices.


                                            Page 4 of14
Case 0:20-mj-06318-PMH Document 1 Entered on FLSD Docket 08/04/2020 Page 6 of 15




                 Follow ing the successofthatinitialfraudulentPPP application,Augustin and CH S

   2 began to work on obtaining m ore and larger PPP loans fbr Augustin's associates and others,

   generally forseveralhundredthousanddollarsforeachloan,uptoasmuchasapproximately $1.24

   million. Based on the evidence investigators have reviewed so far, CHS 2 and Augustin

   collectivelycoordinated applicationsforPPP loansthataretogetherworth morethan $24million

   dollars.TheevidencealsoshowsmanymorePPP loanswereattempted butrejectedbybanksor
   their partners,or w ere planned and prepared, but not stlbm itted before CHS 2's arrest. The

   evidence suggests that all or nearly aII of those Ioan applications w ere fraudulent, including

   Defendant's loan application and the applicationsDefendantorchestrated by referring additional

   confederatesto the conspiracy.

                 Investigators have obtained m any otlaer PPP loan applications that CH S 2 has

   adm itted he subm itted aspartofthisschem e,based on falsified docum ents,and havealso obtained

   draftdocumentsusedorintendedtobeused inthoseapplicationsorothers.Theseapplicationsall

   follow the same pattern of fraud- many with obviously counterfeit February 2020 bank

   statements,and allwith fabricated 1RS Forms941(titled,isEmployer'sQuarterly FederalTax
   Return'')withthesameindiciaoffraudfoundinAugustin'sinitialapplication butgenerallywith
   even larger inflated payrollnumbers,thus yielding m uch Iarger 1oans.4 CH S 2 has explained to

   investigators thatthe figures in the Form s 941 w ere the productofa formula thatallowed him to

   startwith atargetloan amount,and then Stback into''the payrollfigureson the form . He explained

   how he used figuresthatwouldproducean average m onthly payrollfor2019 that,when m ultiplied

   by 2.5,would yield the requested loan am ount. In turn,the numberofem ployees reported w as


   4      Som e loan applicationsalso included voided checksthatappearto t)e falsified,such as a
   purportedBank5checkthatappearstohavelxenproducedonacomputerand,asthesubjectline
   reads,itconverted to PDF,''ratherthan a scan ofan authentic check.


                                            Page 5 of14
Case 0:20-mj-06318-PMH Document 1 Entered on FLSD Docket 08/04/2020 Page 7 of 15




   chosen based on fk tionalpayrollfigures,chosen to avoid an average employee salary thatm ight

   raise suspicion.

          13.     CH S 2 has also explained that he tried to use bank statements show ing that the

   com pany had a large balance. Because so few companies had such a statement,and likely also

   because itw aseasierthan keepingtrack oftheirtrue statements,CHS 2 repeatedly subm itted near-

   replicasofthe sam e falsified bank statem ents. ln particular,CH S 2 appearsto have recycled one

   statem ent each from Bank 1,Bank 6,and Bank 7. In recycling a statement,CHS 2 generally

   changed only the account num ber and the accotmt holder's nanle and address, such that each

   version ofthe statem enthad identicalfiguresand line itemsthroughoutthe statem ent.

                  A review ofrecordsforbank accountscontrolled by CH S 2 atBank 5 confirm CH S

   2'sadm issionsthathe received num erouskickbacks,often ofapproxim ately 25% ofthe am ount

   ofthe loans,and thathe regularly w ired Augustin a share ofthatkickback in the early stages of

   the schem e. CH S 2 explained thatthey were doing so m any loans by the end of M ay thathe

   changed course,instead w iring larger lum p sum s,collecting Augustin's shares ofthe kickbacks

   form ultiple loans in one w ire.

                  lnvestigatorsare stillreceiving and analyzing records,butbased on a prelim inary

   analysis,asofJuly 24,2020,investigatorshad identified a totalof$2,367,765.82 intransfersto
   CH S 2's accounts from entitiesthateach obtained a sizable PPP loan and thatwere identified in

   the PPP files seized from CH S 2'sand anotherco-conspirator'sresidences,asdescribed below

   orfrom individualsassociated with those entities.

           16.    The PPP loans identified above as im plicated in the foregoing kickback paym ents

   to CH S 2 representonly a fraction of the overallschem e. In executing search wanunts atthe

   respective residences ofCHS 2 and CH S 3,federalagents found stacks ofpaperprinted outand



                                            Page 6 of 14
Case 0:20-mj-06318-PMH Document 1 Entered on FLSD Docket 08/04/2020 Page 8 of 15




   organized by entity,containing an tdintake form,''fabricated Form s 941,or both foreach entity.

   n e intake form s contained fields for the inform ation needed to fàbricate the documentsand fill

   outotheraspectsofthe PPP application:identifying information aboutthe ownerand com pany,

   aswellasbank accotlntinform ation forreceiving the loan.A section atthe end m arked EtBELOW

   IS OFFICE U SE ONLY''included blank fieldsforthe AtNumberofEm ployees,''t:M onthly Payroll

   Expenses''and t:SBA Loan Pre-A pprovalAm ount.'' Betw een CH S 2's and CH S 3'sresidences,

   investigatorsseized paperfilesforPPP loan applicationsforapproxim ately 80 differententities.

                 Data obtained from the SBA showed additional PPP loan applications from

   additionalentities that text nw ssage and em ail records show had been referred to CHS 2 by

   Defendantorotherindividuals.

   TheFraudulentPPP Loan toDefendant'sCbzaplap.Top Choice

          18.    According to Florida'sDivision ofCorporationswebsite (û1Sunbiz''),Top Choice
   LLC($ûTopChoice'')wasincorporatedinoraroundJune20l8.CLARK islistedasthecompany's
   presidentand registered agent. The addresslisted on SunbizforTop Choice,4839 SW Volunteer

   Road Suite 226,Davie,Florida,isthe sam e address listed forCLARK with Florida'sDepartm ent

   ofM otorVehicles. lnvestigatorsvisited thisaddressand were unable to find any businessnam ed

   tç-l-op Choice''atthatlocation. Rather,thataddm ss appears to be merely a m ailbox located in a

   ttUS Pak-N-ship.''

          19.    According to Sunbiz, Top Choice was adm inistratively dissolved in or around

   September2019 for failure to file an annualreport, ltwasthen reinstated on oraboutM arch 29,

   2020,two daysafterthe passage ofthe CA RES Act.
          20.    According to bank records,on or aboutM ay 19,2020,CLARK visited a bank in

   M iram ar,Florida,and opentd businesschecking and savingsaccountsin thename ofTop Choice.



                                             Page 7 of14
Case 0:20-mj-06318-PMH Document 1 Entered on FLSD Docket 08/04/2020 Page 9 of 15




   In opening the accounts,CLARK presented aN orth Carolina driverlicense and,to prove Florida

   residence,provided a Florida Power & Lightpow erbillin the nam e of's-l'op Choice''and atthe

   sam e address listed forthe company on Sunbiz. 'rhe pow erbillstatesthatthetçl-ate''isfbrSERS-I

   ResidentialService.''

                 CLA RK indicated to the bank that Top Choice had six em ployees and a gross

   annualrevenueof$200,000.Howeverythebank recordsfrom theseaccountsrevealatotalof$600

   in deposits(and nowithdrawals)forthemonth ofM ay2020.5
          22.    n e day after CI-ARK opened the Top Choice bank accotlnts, a PPP loan

   application packageon behalfofTop Choicewaselectronically subm itted to Bank 3 through Bank

   Processorl.Theloanapplicationpackageincluded,amongotherdocuments:(1)purportedForms
   94lforallfourquartersof2019in thenameofTop Choice;(2)acompany bankstatementfor
   TopChoice;(3)anapplicationform;and(4)apromissorynote.
                 The purported Form s 94 1 included in the application show quarterly payrollof

   morethan$500,000eachquarter,for25employees.ThatquarterlypayrollfigureyieldedthePPP
   Ioanapplication'silAverageM onthlyPayroll''figureof$195,426,whichdeterminedthe$488,565

   am ountofthe loan.Each w assigned by hand w ith the name'iAndreClark''asthe company owner,

   and also listed CLARK as the com pany-s desir ee and as a 'tpaid Preparer,''though he is nota

   paid tax preparer.The Top Choice Form s94lfollow the same style and pattern asthe many other

   Form s 941 that CH S 2,described above,acknowledged that he helped create and subm it in the

   course ofthe schem e,including in the indicia of fraud.6 lR S records shew thatTop Choice did


   5     The only activity in June 2020 consisted ofthe depositof the PPP loan proceeds. The
   accountswere frozen on oraboutM ay 26,2020.
   6      As noted above,CLA RK was listed as both owner and paid preparer. Dozens of other
   Form s 941 subm itted in this scheme evidence the sam e error. CH S 2 has adm itted thatthese


                                            Page 8 of14
Case 0:20-mj-06318-PMH Document 1 Entered on FLSD Docket 08/04/2020 Page 10 of 15




    not,in fact,file any Form s941forany quarter of2019 orthe firstquarterof2020,and Florida

    Depal-tmentofRevenue recordsshow thatTop Choice did notreportany wagesoremployeesfor

    thatsam e period.

                      The purported company bank statement,w hich w assubm itted in electronic fonnat

    isaclearforgery. First,thestatementpurportsto beforthe monthofFebruary 2020,priorto the

    datethataccountwasopened. Second,accordingto the docum ent'sfile ltprow rties,''the statement

    wascreated using tCPD FFILLER,''a program used to editelectronic PDF tsles,and w asiim odified

    using i'rext-''

           25.        The application form, labeled at the top SlpaymentProtection Program Borrower

    A pplication Form,'' listed CLA RK as the owner of Top Choice,claimed the company had 25

    employees,and stated thattheaverage monthly payrollwas$195,426. Based on thisfigure,the

    amountofthe PPP loan requestwas $488.565. '
                                              I'
                                               he application form required the borrowerto

    electronicallyinitialanumberoftscertificationsy''including;(1)thattheapplicantwasinoperation
    on February 15,2020 and had employeesto whom itpaid salaries/payrolltaxesorpaid independent

    contractors,as reported on Fonmts) 1099;(2)thatthe funds would be used to retainwworkers,
    m aintain payroll,or m ake lmodgage/interest/lease/utility payments as specified by the PPP rule



    documentssharethatfeaturebecausehemisunderstoodtheform,andhe(orsomeonefollowing
    hisinstructions)prepared allofthe Form s94l atissue. The contentofthe forms also indicate
    falsification. A llfourquarterly form sare nearly identical,and the fourform sfor Top Choice are
    identical,down to the penny,in reported figures.They also evidence apattern ofpayrollspending
    thatislikely false:each ofthe quartersshowssignificantincreasesfrom the firstto second to third
    m onth ofthe quarter. Foreach identicalform ,the same figuresare reported forthe tax Iiability
    incurred in the firstmonth ofeach quarter,the sam e figure forthe second m onth ofeach quarter
    (increasedsubstantially from thefirstmonth),andthesamefigureforthethirdmonthofthequarter
    (increasedsubstantially from thesecondmonth).Theresultisthatthecompany reportsam rfectly
    repeatingcycle ofascending payrollcostsw ithin each quarter. CHS 2 hasexplained thatthisw as
    due to a formula he used,allocating differentpercentagesofthe quarterly payrolltax liability to
    each month ofeach quarter.


                                                Page 9 of14
Case 0:20-mj-06318-PMH Document 1 Entered on FLSD Docket 08/04/2020 Page 11 of 15




    and thatunauthorized use could resultin chargesforfraud;and (3)thatthe informationprovided
    in the application, including in supporting docum ents,w as ittrue and accurate in all material

    respectsr''and thatm aking false statem entscould resultin crim inalcharges.'
                                                                                Fhe application was

    electronically signed w ith the name kiAndre Clark,''and each certification was electronically

    initialed I:AC.''

           26.     The prom issory note,labeled atthe top ûipaycheck Protection Program Loan,''set

    forththeamountoftheloan($488,565)anditsterms(includingthattheproceedscouldonlybe
    used forbusiness purposes). The terms also specified thatthe borrower may apply for loan
    forgivenessonly in an am ountequalto thesum ofcertain specified costs:payrollcosts,intereston

    m ortgage obligations,rentobligations,and utility paym ents.Theprom issory note furtherspecified

    thatnotm ore than 25% of the amount of forgiveness can be attributable to non-payrollcosts.

    A dditionally,the prom issory note contained a itRepresenutions and W arm nties''section forthe

    borrow er to acknowledge,among otherthings that'ithe information provided in al1supporting

    docum ents and form s to obtain this loan''were true and accurate. The prom issory note was

    electronically signed with the nam e ''A ndrew Clark.''

                   Based on the m presentations made in the loan application papenvork and

    supporting docum ents,the PPP loan application for Top Choice was approved,and on orabout

    June l,2020,Bank 3 wired approxilnately $488,565 in loan proceedsinto theTop Choicebank
    account.




                                              Page 10 of14
Case 0:20-mj-06318-PMH Document 1 Entered on FLSD Docket 08/04/2020 Page 12 of 15




    CHS 2 Confirmed toLaw Enforcementthatthe Top ChoicePpp Loan WasFraudulentand
    thatCLARK Referred OtherstotheScheme
           28.     lnvestigatorsspokew ith CHS2 aboutCLARK andtheTopChoicePPP loan.CHS

    2 stated thathe had m etCLA RK through A ugustin. According to CH S 2,the three ofthem m et

    onanumberofoccasions(sometimesatagasstation inBrowardCounty)anddiscussedCLARK'S
    PPP loan,asw ellasCLA RK 'Srefel-rals,forwhich CLA RK would receive a sm allcut.A sstated

    above,CHS 2 and Augustin had already agreed to share the 25% kickback paym entsthatCH S 2

    would usually receive from referrals,including from CLARK 'Sreferrals.

           29.     As to the Top Choice PPP loan,CH S 2 confirm ed thatthe Ioan application was

    fraudulentand stated that he had assisted CLARK in preparing and subm itting it. Specifk ally,

    CH S 2 stated thathe discussed the detailsofthe loan w ith CLARK,including the am ountofthe

    loan and the num berofemployeesclaim ed on the application.CH S 2 also explained to CLARK

    that he w ould need a bank account and need to hire em ployees in orderto m ake the loan look

    legitim ate.

           30-     Additionally CHS 2 stated thathe:(l)created forCLARK anonline accountfor
    TopChoicewithBankProcessor1;(2)cxatedandsubmittedthefakeTopChoicebankstatement;
    and (3)created,submitted,and signed (onbehalfofCLARK),thefalse Form s941.Accordingto
    CH S 2,he did notrecallsigning the application form orprom issory note,buthe wasuncertain on

    thispoint.Bank Processor 1'sIP recordsforthe Top Choice loan application show thatacom puter

    withanIP address(endingin l70)associatedwithCH S2'sresidencein Broward County,Florida,
    logged into the Top Choice loan accountasearly as M ay l9,2020.

                   CH S 2 also stated that,in addition to the Top Choice loan,CLARK referred to him

    a number of fkiends/associates for the purpose ofcreating and subm itting additionalfraudulent

    PPP loans. As stated above,CHS 2 and A ugustin would share the kickback paym ents forthese



                                            Page 11 of14
Case 0:20-mj-06318-PMH Document 1 Entered on FLSD Docket 08/04/2020 Page 13 of 15




    referrals. CH S 2 stated that he did not know how CLARK gotpaid for his referrals butthat

    Augustin told him thatCLARK wasgetting a cut.

    Emailsand TextM essazesConfirm CLARK 'SKnowinz 'Jrscfplst?a in theFraud

           32.    As partof its investigation, Iaw enforcem entobtained cornmunications between

    CHS 2 and CLARK,incltlding textmessagesand emails. Ihave reviewed a numberofthese

    com munications,w hich discuss,among other things,CLARK 'S PPP loan and the loans forthe

    individualsand com panieshe referred to CHS 2.

           33.    Forexample,on oraboutM ay 19,2020,CHS 2 sentCLARK a textmessage that

    stated:itl-liAndrethisis(CHS2)lock in my numberlam working on yourt5le lneed social
    security num berand date ofbirth.'' CLARK responded w ith his date of birth and socialsecurity

    num ber. Thatsam e day,CLA RK texted CH S 2 hisem ailaddress,and CH S 2 responded:tkcheck

    youremailand activate youraccountJustopen em ailand click the link.''

                  On oraboutM ay 20,2020,CLA RK forwarded CHS 2 an em ailhe had received

    from BankProcessorlwiththesubject,ddYouhaveanofferforthePaycheckProtectionProgram.''
    The em ail stated:ddAndre, the SBA has finished review ing your application and you've been

    approved for your Paycheck Protection Program loan. A ccept your offer to access m ore

    inform ation,includingthe nextsteps.''The emailincluded a link button to clickslabeled SiAccept.''

           35.    On oraboutM ay 20,2020,CLA RK separately texted CHS 2 w ith inform ation that

    appearsto relate to a differentfraudulentloan application.In the textm essage,CLA RK provided:

    (1)asocialsecurity number;(2)dateofbirth;(3)emailaddress;(4)businessstartdate;and(5)
    state of incorpomtion. (CHS 2 explained that CLARK was serving as a refkrralsource,or
    middleman,between CHS 2 and the applicant,in exchange fora smallfke). Aflergetting the
    information from CLAR K,CH S 2 responded thathe needed a check from the business. CLARK



                                             Page 12 of 14
Case 0:20-mj-06318-PMH Document 1 Entered on FLSD Docket 08/04/2020 Page 14 of 15




    asked by textm essage:*tshould he go to the bank in the m orning and gettem porary checkswhile

    heordersomel?l,''towhichCHS2respondedislylesweneedcheck.''
           36.     On oraboutM ay 27,2020,CLARK senta textm essage to CH S 2 w ith information

    regarding another,differentreferral.n isinform ation provided by CLARK included,among other

    things'
          .(l)theindividual'sname,address,dateofbirth,socialsecuritynumber,ande-mailaddress'
                                                                                           ,
    (2)theindividual'sbusinessname,businessaddress,EIN,andbusinessstartdate;and (3)bank
    accountand routing num bers. On oraboutM ay 28,2020,regarding this sam e referral,CH S 2

    texted CI-ARK thathe needed i$a february statem entfrom hercreditunion m ake sure ifshe cant

    download and send in pdfshe takesa good picture ofitso ican modify it.''

                  O n oraboutM ay 30,2020,CLARK texted CHS 2:Etllow m any Igave you so far

    thatisworkingbesidestheGrsttwoonesalreadycompleted(...1lwantatleast10morepeople
    w ithin the nextfew days.''

           38.     During my review ofCLA RK'Scom municationsw ith CH S 2,1found w hatappears

    to be inform ation pertaining to atleast14 differentindividualsand atleast15 associated corporate

    entities. Further investigation,including review ofdata collected by the SBA and bank records,

    to datehasidentifiedPPP loanstotaling morethan $3.5million con-espondingto thesenamesand
    entities.

    CLARK'sBankinz Activitvfba/-
                               lz.
                                 - HisKnowinz Participation in theFraud
           39.    1 have also reviewed Top Choice's and CH S 2's bank records,which confirm

    CLARK 'Sreceiptofthe PPP loan proceeds. Specitk ally,on oraboutJune 1,2020,Bank 3 wired

    the loan amount,$488,565,into the Top Choice account. As discussed above,however,Top
    Choice's accountsw ere frozen on oraboutM ay 26,2020,so CLARK could notaccess the PPP

    loan funds.




                                             Page 13 of 14
Case 0:20-mj-06318-PMH Document 1 Entered on FLSD Docket 08/04/2020 Page 15 of 15




                    According to an investigator at Top Choice-s bank. CI-ARK called the bank

      numeroustimesand then visited the bank'sMiramarbranch location inordertogethisaccounts
      unffozen. During aphoneconversation w ith CI-ARK . the bank investigatorasked CIaA RK about

      the FPL powerbillhe had subm itted w'hen opening hisaccount. which the investigatorbelieved

      was a forgery. CLA RK denied ever submitting thc power bill. W hcn the invcstigator asked

      CI-ARK abouthis PPP application,CLA RK stated he would need to speak to his accountant,

      W hen asked forthe namcofhisaccountantv CLARK would notprovide aname. fêinally,when

      theinvestigatortoldCLARK thathisPPPloanwassuspectedasfraudulent, CLARK sim ply stated
      *tthank you''and hung up.

                                            CO NCLtISIO N
            41,    Based on the forgoing.Irespectfullysubmitthattherc isprobablecause to believe
     thatANDRE C I-ARK comm itted the TargctOf'
                                              fenscs.


      FURTHER YO UR AFFIANT SA YE'I'H NA UGHT



                                                      M ICI'IAE1-B EN IVEGNA
                                                      SpeciaIAgent
                                                      IRS-C I

     Attested tobytheapplicantinaccordance
     withthtrequirtmentsof Med.R.Crim.P.4.1
     bytelephoneonthis X     .    Day ofAugust.2020




     HO'kf.PATRICK M.HUNT '
     UNITED STATES M AGISTRATE JtJIX iE




                                             Page 14 o1
                                                      :14
